EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 3, line 3, in the phrase “the preliminary trajectory”, replacing --the-- with “a”. 
In claim 13, line 2, in the phrase “the preliminary trajectory”, replacing --the-- with “a”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2008/0226030) discloses a system for delivering radiation treatment (title) to a subject (S) comprising: a storage device storing a set of instructions; and at least one processor configured to communicate with the storage device, wherein when executing the set of instructions, the at least one processor is configured to direct the system (par. 32) to: generate a treatment plan (320) by optimizing (320) an intensity, a position parameter of a collimator, and a position parameter of multi-leaf collimator (MLC) leaves for each of a plurality of control points (par. 91), each of the plurality of control points (fig. 2:32) being associated with a position parameter of a gantry (16) and a position parameter of a couch (15); decompose the treatment plan into a delivery trajectory (330) including the plurality of control points, each of the plurality of control points being further associated with the optimized intensity, the optimized position parameter of the collimator, the optimized position parameter of the MLC leaves, and a motion parameter of each of the gantry, the couch, the collimator, and the MLC leaves (fig. 2); and instruct (340) a radiation delivery device (12) to deliver the treatment plan to the subject (S) according to the delivery trajectory. 
However, the prior art fails to disclose or fairly suggest a system for delivering radiation treatment to a subject including: the position parameter of the collimator including a collimator angle, wherein each of the gantry, the couch, and the collimator is independently movable at the same time during the delivering of the treatment plan, in combination with all of the other recitations in the claim. 

Regarding claim 11 and its dependent claim(s), if any, the prior art (e.g., US 2008/0226030) discloses a similar method.  
However, the prior art fails to disclose or fairly suggest a method for delivering radiation treatment to a subject, implemented on at least one processor and a storage, the method including: the position parameter of the collimator including a collimator angle; wherein each of the gantry, the couch, and the collimator is independently movable at the same time during the delivering of the treatment plan, in combination with all of the other recitations in the claim. 

Regarding claim 20 and its dependent claim(s), if any, the prior art (e.g., US 2008/0226030) also discloses a similar non-transitory computer readable medium (par. 32). 
However, the prior art fails to disclose or fairly suggest a non-transitory computer readable medium comprising executable instructions that, when executed by at least one processor, cause the at least one processor to effectuate a method for delivering radiation treatment to a subject, the method including: the position parameter of the collimator including a collimator angle; wherein each of the gantry, the couch, and the collimator is independently movable at the same time during the delivering of the treatment plan, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on July 25, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10967200 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884